DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (U.S. 2017/0242653 hereinafter Lang) in view of Webster et al. (U.S. 2006/0054051 hereinafter Webster).
As Claim 1, Lang teaches a method of providing an intelligent response on an electronic device, the method comprising: 
receiving a command from a user of the electronic device (Lang (¶0199 line 21-23), electronic device receives user command); 
identifying content of the command based on analyzing the command (Lang (¶0199 line 23-29), user command is analyzed); 
generating, based on the content of the command, a control signal corresponding to an actual response responsive to the command (Lang(¶0415 line 9-15, ¶0095 line 12-18), actual response (system reply) is provided based on user command. Voice input is converted into text command. Computing device transmits to PBDs for execution);
outputting the control signal (Lang(¶0415 line 9-15, ¶0095 line 12-18), actual response (system reply) is provided based on user command. Voice input is converted into text command. Computing device transmits to PBDs for execution)
generating at least one intelligent response contextually associated with the content of the command and the actual response (Lang(¶0415 line 9-15), actual response (voice response) and intelligent response (notification sound, light or haptic) are provided based on user command) 
Lang may not explicitly disclose while Webster teaches:
, the at least one intelligent response including at least one of a sound effect associated with the content of the command, a vibration effect associated with the content of the command, or a visual effect associated with the content of the command (Webster (¶0031), sound corresponding to the operation of the doors is generated. Sound of the door(s) to be close or open is depend on the command signal), the at least one intelligent response including content which mimics a physical action of an action being performed remotely (Webster (¶0055), device is operated by a remote control) from the electronic device by the control signal corresponding to the actual response (Webster (¶0031), sound corresponding to the operation of the doors is generated. Sound of the door(s) to be close or open is depend on the command signal); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sound notification of Lang instead be a door closing sound taught by Webster, with a reasonable expectation of success. The motivation would be to conveniently notify user of the door operation by “corresponding to each of the opening or closing of the door, [the sound] to be played or stopped, depending on the form of sound control signal received” (Webster (¶0031)).

As Claim 2, besides Claim 1, Lang in view of Webster teaches wherein the command comprises at least one of a voice command, a text command, a touch input command or an image input captured by a capturing device of the electronic device (Lang (¶0415 line 3-4), use command involve a question about the name of the band).  

As Claim 3, besides Claim 1, Lang in view of Webster teaches wherein the outputting of the at least one intelligent response and the control signal comprises outputting the at least one intelligent response and the control signal in a temporal order or simultaneously (Webster (¶0031), sound corresponding to the operation of the doors is generated. Sound of the door(s) to be close or open is depend on the command signal).  

As Claim 4, besides Claim 1, Lang in view of Webster teaches wherein the generating of the at least one intelligent response comprises: 
transmitting, to a server, a request of the at least one intelligent response and the analyzed command (Lang (¶0401 line 4-7), a request is transmitted to the networked microphone system (server)); and 
receiving the at least one intelligent response from the server (Lang (¶0401 line 4-7), the networked microphone system (server) instructs playback system to response to user command).  

As Claim 5, besides Claim 1, Lang in view of Webster teaches wherein the control signal corresponding to actual response is transmitted to at least one remote device for controlling, in response to the command, the at least one remote device (Lang (¶0401 line 4-7), the networked microphone system (server) instructs playback system to response to user command).

As Claim 6, besides Claim 1, Lang in view of Webster teaches wherein the generating of the at least one intelligent response comprises generating the at least one intelligent response further based on information associated with the command (Lang (¶0416 line 16-20), the audio feedback includes the name of the band and the status of the primary device (intelligent response based on the command and information associated with the command)), and wherein the information being obtained from an application is installed in the electronic device or a server connected to the electronic device (Lang (¶0412 line 7-10), information (metadata) is obtained from an application (audio track the media playback system is currently playing)).

As Claim 7, besides Claim 1, Lang in view of Webster teaches wherein the visual effect associated with the content of the command comprises a visual effect of changing the brightness of a display of the electronic device based on the content of the command (Lang(¶0415 line 9-15), system responds with an answer as well as intelligent response (flashing light is construed as changing the brightness of a display). The intelligent response is based on the content of the command because it is present at the same time of the answer (the answer is the answering content to the command)).

As Claim 8, besides Claim 1, Lang in view of Webster teaches wherein the visual effect associated with the content of the command comprises a text output associated with the content of the command (Lang (¶0423 line 10-13), visual effect includes a text message).

As Claim 9, besides Claim 1, Lang in view of Webster teaches further comprising: 
moving an image associated with the content of the command, wherein the moving of the image comprises moving one or more images depicting the content of the command (Lang (¶0197 ), response device plays a video clip corresponding to the command).  

As Claim 10, besides Claim 1, Lang in view of Webster teaches wherein the analyzing of the command comprises obtaining information associated with the command from a database via a network (Lang (¶0412 line 7-10), information (metadata) is obtained from an application (audio track the media playback system is currently playing)).  

As Claim 11, besides Claim 1, Lang in view of Webster teaches wherein the visual effect comprises displaying a still or a moving image associated with the content of the command (Lang (¶0426 line 24-25), visual effect involves a text message or notification). 

As Claim 12, besides Claim 1, Lang in view of Webster teaches wherein the generating of the at least one intelligent response comprises searching a network for first data required to generate the at least one intelligent response (Lang (¶0201 line 5-10), first data could be a user’s direction for selecting speaker device) and generating the at least one intelligent response based on the first data (Lang(¶0415 line 9-15), system responds with an answer as well as intelligent response (a beep, audio notification, flashing light and/or vibration)).   

As Claim 13, besides Claim 12, Lang in view of Webster teaches wherein the generating of the control signal corresponding to the actual response comprises searching the network for second data required to generate the control signal and generating the control signal corresponding to actual response based on the second data (Lang (¶0416 line 16-20), the audio feedback includes the name of the band and the status of the primary device (second data). Second data is the availability of the primary device).  

As Claim 14, Lang teaches an apparatus for providing an intelligent response, the apparatus comprising:
 	a display (Lang (¶0426 line 24-25), a display device present visual information); 
a speaker (Lang (¶0201 line 5-10), a speaker device is selected); and 
at least one processor (Lang (¶0442 line 7), a processor) configured to: 
The rest of the limitation(s) are rejected for the same reason as Claim 1.

As claim 15, Claim 15 is similar to Claim 4 and is rejected for the same reason(s).
As claim 16, Claim 16 is similar to Claim 7 and is rejected for the same reason(s).

As claim 17, besides Claim 16, Lang in view of Webster teaches wherein the at least one processor is further configured to transmit, to at least one illumination device, a signal to change (Lang (¶0401 line 4-7), the networked microphone system (server) instructs playback  the brightness of the at least one illumination device proportional to the visual effect of changing the brightness of the display of the apparatus based on the content of the command (Lang(¶0415 line 9-15), system responds with an answer as well as intelligent response (flashing light is construed as changing the brightness of a display)).

As claim 18, Claim 18 is similar to Claim 12 and is rejected for the same reason(s).
As claim 19, Claim 19 is similar to Claim 13 and is rejected for the same reason(s).
	As Claim 20, Lang teaches a non-transitory computer program product comprising a computer readable storage medium having a computer readable program stored therein, the computer readable program, when executed on an electronic device, causing the electronic device (Lang (¶0442 line 14), memory) to: 
The rest of the limitation(s) are rejected for the same reason as Claim 1.

Response to Arguments
Rejection of Claims 1-20 under 35 U.S.C. §112:
	Claims 1-20 are amended to exclude “indirect inference” terminology; therefore, the Claims are no longer rejected under 35 U.S.C. §112.
Rejection of Claims 1-20 under 35 U.S.C. §103:
	As Claim 1, 14 and 20, Applicants argue that Rosenberg does not teaches “a physical action being performed by the device” (second paragraph of page 11 in the remarks).

    PNG
    media_image1.png
    78
    540
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143